Order directing appellant to pay the sum of $1,915.53, to apply toward payment and reduction of any past due installments of principal of a mortgage, modified by striking therefrom the sum of $1,915.53, wherever said sum appears in the ordering paragraphs, and by substituting therefor the sum of $449.13, and as so modified affirmed, without costs. The owner should have the benefit of either a cash or an accrual method as his basis in determining carrying charges, so long as there is no inconsistency in his position thereafter. The accrual method is the fairer basis of computing such charges. It is not denied that payments of interest on the second mortgage were made, and there is no proof that appellant benefited thereby. Management fees are disallowed as carrying charges, since it does not appear that such fees *980were actually paid or obligation therefor incurred. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.